Citation Nr: 0827134	
Decision Date: 08/12/08    Archive Date: 08/18/08	

DOCKET NO.  99-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1958 to October 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
VARO in Portland, Oregon.  The record reveals that in 
November 2001 the Board remanded the case to the RO for 
further development.  By rating decision dated in July 2002, 
the disability rating for the veteran's hearing loss was 
increased from 10 percent to 20 percent, effective June 10, 
1999.  As this evaluation was not the maximum rating 
available for hearing loss, the appeal continued.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran should  further action be required.


REMAND

A review of the record reveals that in January 2004 the Board 
issued a decision denying the veteran's claim for a 
disability rating in excess of 20 percent for his bilateral 
hearing loss.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2006 the Court remanded the case to the Board for 
another decision, taking into consideration matters raised in 
its Order dated in April 2006.  In March 2008 the Court 
issued a mandate, thereby transferring jurisdiction to the 
Board.  In cases remanded from the Court, the Board's 
practice is to send a 90-day letter to the veteran and his 
representative, offering a period of 90 days within which to 
submit further argument or evidence.  However, in the 
veteran's case, a personal hearing was held in October 2003, 
before a Veterans Law Judge who is now unable to participate 
in deciding the appeal because of his resignation from the 
Board.  Since the law requires that the Veterans Law Judge 
who conducts a hearing on an appeal must participate in any 
decision made on that appeal, the Board sent the veteran's 
representative a hearing clarification letter, asking whether 
a replacement hearing was desired.  On June 18, 2008, the 
veteran's representative asked that a personal hearing be 
conducted before another Veterans Law Judge by means of 
either a video conference or a travel board, "whichever 
method is faster..."  Accordingly, a hearing should be 
scheduled for the veteran in accordance with his wishes.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 
20.704 (2007).

Therefore, the case is REMANDED for the following:

1.  The veteran should be scheduled for a 
hearing by either a video conference or a 
travel board with a Veterans Law Judge at 
the Portland RO.  A copy of the notice of 
the scheduling of the hearing to him 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirements specified at 38 C.F.R. 
§ 19.76 (2007).

2.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).

3.  When the foregoing has been 
completed, VA should readjudicate the 
claim on the basis of all the evidence of 
record.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a Supplemental Statement of the Case 
and be afforded an opportunity for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



